DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. PCT/CN2019/107003, filed 20 September 2019. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in 

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 8 July 2019. It is noted, however, that applicant has not filed a certified copy of the CN 201910609598.7 application as required by 37 CFR 1.55.
	Form PCT/IB/304 has been submitted. However, a certified copy of the CN 201910609598.7 application has not been submitted to the USPTO.

Drawings
The drawings were received on 5 January 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al (US 2005/0122297 A1) in view of Naugler, Jr. et al (US 2009/0195483 A1).

Regarding claim 1, this claim is rejected by the reasoning applied in rejecting claims 10 and 17.

Regarding claim 2, this claim is rejected by the reasoning applied in rejecting claim 11.

Regarding claim 3, this claim is rejected by the reasoning applied in rejecting claim 12.

Regarding claim 4, this claim is rejected by the reasoning applied in rejecting claim 13.



Regarding claim 6, this claim is rejected by the reasoning applied in rejecting claim 15.

Regarding claim 7, this claim is rejected by the reasoning applied in rejecting claim 16.

Regarding claim 8, this claim is rejected by the reasoning applied in rejecting claim 17.

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claim 19.

Regarding claim 10, Imagawa discloses a display panel, wherein the display panel comprises: 
a plurality of test data ports [e.g., Fig. 13: G1-Gn], 
the plurality of test data ports connected to data lines [e.g., Fig. 16: horizontally illustrated gate lines] within the display panel to transfer test data [e.g., Figs. 4, 6AB: outputted values] to the display panel;
wherein the display panel further comprises a plurality of fixed resistors [e.g., Fig. 13: R1, 12];
any two closest test data ports [e.g., Fig. 13: G1, G2] of the plurality of test data ports are connected through one [e.g., Fig. 13: R1, 12] of the fixed resistors (e.g., see Paragraphs 81-88).

Imagawa does not appear to expressly disclose values of the fixed resistors are equal to or greater than 1000 ohms.
Naugler, Jr. discloses values of fixed resistors [e.g., Fig. 2: R0-R254] are equal to or greater than 1000 ohms [e.g., Paragraph 17; Fig. 3B: 7843 ohms].

Imagawa and Naugler, Jr. are analogous art, because they are from the shared inventive field of driving displays.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Naugler, Jr’s resistors as Imagawa’s resistors, so as to provide a bright, thin, fast and light display.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Naugler, Jr’s resistors for Imagawa’s resistors would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 11, Imagawa discloses a number of the test data ports is N [e.g., Fig. 13: G1-G3, such that N=3] and a number of the fixed resistors is N-1 [e.g., Fig. 13: two bottom R1s, such that N-1=2], wherein N is a positive integer and greater than or equal to 2 (e.g., see Paragraphs 81-88).

Regarding claim 12, Imagawa discloses the display panel comprises a plurality of display data ports [e.g., Fig. 16: connection point for gate terminal of 511], the plurality of display data ports are connected to the data lines within the display panel and transfer test data [e.g., Figs. 4, 6AB: outputted values] to the display panel, wherein each of the data lines is corresponding to each of the test data ports and each of the display data ports, and one of the test data ports and one of the display data ports that are corresponding to a same data line of the data lines are formed in parallel (e.g., see Paragraphs 81-88).

Regarding claim 13, Imagawa discloses the test data ports comprise 
a plurality of first enable signal ports [e.g., Fig. 13: G1-G3] and 
a plurality of first display signal ports [e.g., Fig. 13: G4-G6] (e.g., see Paragraphs 81-88).

Regarding claim 14, Imagawa discloses the plurality of first enable signal ports comprise:
a first color enable signal port [e.g., Fig. 13: G1] receiving a first color enable signal [e.g., Fig. 13: G1 signal] and connected to a first data line [e.g., Fig. 13: G1 gate line];
a second color enable signal port [e.g., Fig. 13: G2] receiving a second color enable signal [e.g., Fig. 13: G2 signal] and connected to a second data line [e.g., Fig. 13: G2 gate line]; and
a third color enable signal port [e.g., Fig. 13: G3] receiving a third color enable signal [e.g., Fig. 13: G3 signal] and connected to a third data line [e.g., Fig. 13: G3 gate line]  (e.g., see Paragraphs 5, 81-88).

Imagawa does not appear to expressly disclose red, green, and blue colors.
Naugler, Jr. discloses a first red enable signal port [e.g., Fig. 2: Vtap0] receiving a first red enable signal [e.g., Paragraph 9: signal for red (R) pixel] and connected to a first data line [e.g., Fig. 2: gray level 0 line];
a first green enable signal port [e.g., Fig. 2: Vtap1] receiving a first green enable signal [e.g., Paragraph 9: signal for green (G) pixel] and connected to a second data line [e.g., Fig. 2: gray level 31 line]; and
a first blue enable signal port [e.g., Fig. 2: Vtap6] receiving a first blue enable signal [e.g., Paragraph 9: signal for blue (B) pixel] and connected to a third data line [e.g., Fig. 2: gray level 192 line] (e.g., see Paragraphs 81-88).

It would have been obvious to one having ordinary skill in the art at the time of filing to use Naugler, Jr’s red, green, and blue colors as Imagawa’s first, second, and third colors, so as to provide a pleasantly colorful display.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Naugler, Jr’s red, green, and blue colors for Imagawa’s colors would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 15, Imagawa discloses the plurality of first display signal ports comprise: a first color display signal port [e.g., Fig. 13: G4] receiving a first color display signal [e.g., Fig. 13: G4 signal] and connected to a fourth data line [e.g., Fig. 13: G4 gate line];
e.g., Fig. 13: G5] receiving a second color display signal [e.g., Fig. 13: G5 signal] and connected to a fifth data line [e.g., Fig. 13: G5 gate line]; and
a third color display signal port [e.g., Fig. 13: G6] receiving a third color display signal [e.g., Fig. 13: G6 signal] and connected to a sixth data line [e.g., Fig. 13: G6 gate line] (e.g., see Paragraphs 5, 81-88).

As explained in the context of claim 14, it would have been obvious to one having ordinary skill in the art at the time of filing to use Naugler, Jr’s red, green, and blue colors as Imagawa’s first, second, and third colors, so as to provide a pleasantly colorful display.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Naugler, Jr’s red, green, and blue colors for Imagawa’s colors would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 16, Imagawa discloses the plurality of fixed resistors comprise:
a first fixed resistor [e.g., Fig. 13: 1st R1] used for connecting to the first red enable signal port and the first green enable signal port;
a second fixed resistor [e.g., Fig. 13: 2nd R1] used for connecting to the first green enable signal port and the first blue enable signal port;
e.g., Fig. 13: 3rd R1] used for connecting to the first blue enable signal port and the first red display signal port;
a fourth fixed resistor [e.g., Fig. 13: 4th R1] used for connecting to the first red display signal port and the first green display signal port; and
a fifth fixed resistor [e.g., Fig. 13: 5th R1] used for connecting to the first green display signal port and the first blue display signal port (e.g., see Paragraphs 81-88).

Regarding claim 17, Imagawa discloses the plurality of fixed resistors are disposed in series (e.g., see Fig. 13; Paragraphs 81-88).

Regarding claim 18, Imagawa discloses the values of the plurality of fixed resistors are same (e.g., see Paragraph 55).

Naugler, Jr. discloses the values of the plurality of fixed resistors are same (e.g., see Fig. 3B; Paragraph 17).

Regarding claim 19, Naugler, Jr. discloses the values of the plurality of fixed resistors are greater than or equal to 3000 ohms and less than or equal to 100000 ohms [e.g., Paragraph 17; Fig. 3B: 7843 ohms].

Response to Arguments
Applicant's arguments filed on 5 January 2021 have been fully considered but they are not persuasive.

The Applicant contends, “amended claim 10 recites “values of the fixed resistors are equal to or greater than 1000 ohms”, and, as described in paragraph [0024] of the present specification, this feature is to make current between the two adjacent test signal ports be 0. Clearly, the purposes of using the resistors in Imagawa and in the present application are completely different, and therefore one having ordinary skill in the art would not use Naugler, Jr’s resistors as Imagawa’s resistors” (see Page 8 of the Response filed on 5 January 2021). However, the Office respectfully disagrees.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., making current between the two adjacent test signal ports be 0) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Applicant contends, “the resistors used in Imagawa are weighted to divide a voltage and for current to flow through. A person of ordinary skill in the art would not have reasonable expectation to use Naugler, Jr’s high resistance resistors as Imagawa’s resistors” (see Page 9 of the Response filed on 5 January 2021). However, the Office respectfully disagrees.

Imagawa discloses any two closest test data ports [e.g., Fig. 13: G1, G2] of the plurality of test data ports [e.g., Fig. 13: G1-Gn] are connected through one of the fixed resistors [e.g., Fig. 13: R1, 12]  (e.g., see Paragraphs 81-88).

Imagawa does not appear to expressly disclose values of the fixed resistors are equal to or greater than 1000 ohms.
However, Naugler, Jr. discloses values of fixed resistors [e.g., Fig. 2: R0-R254] are equal to or greater than 1000 ohms [e.g., Paragraph 17; Fig. 3B: 7843 ohms].

Imagawa and Naugler, Jr. are analogous art, because they are from the shared inventive field of driving displays. Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to use Naugler, Jr’s resistors as Imagawa’s resistors, so as to provide a bright, thin, fast and light display.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Naugler, Jr’s resistors for Imagawa’s resistors would have yielded predictable results to one of ordinary skill in the art at the time of the filing. See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
31 March 2021